
	
		II
		Calendar No. 1097
		110th CONGRESS
		2d Session
		S. 3639
		[Report No.
		  110–515]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mrs. Boxer, from the
			 Committee on Environment and Public
			 Works, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To protect pregnant women and children from
		  dangerous lead exposures.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Pregnant Women and Children
			 from Dangerous Lead Exposures Act of 2008.
		2.FindingsCongress finds that—
			(1)the Centers for Disease Control and
			 Prevention recognize that lead is a poison that—
				(A)affects virtually every system in the human
			 body; and
				(B)is particularly harmful to the developing
			 brains and nervous systems of fetuses and young children;
				(2)the Administrator has determined that
			 lead—
				(A)is associated with a wide array of harmful
			 impacts, including damage to the nervous system, the reproductive system, the
			 cardiovascular system, physical development, the kidneys, hearing, and the
			 immune system; and
				(B)can cause adverse behavioral
			 impacts.
				(3)the Centers for Disease Control and
			 Prevention and the Administrator have determined that children in general, and
			 children in low socioeconomic conditions and minority children in particular,
			 are at increased risk of lead exposure and adverse health impacts from that
			 exposure;
			(4)the Census Bureau estimates that in 2006
			 more than 12,800,000 children under the age of 18 lived in poverty;
			(5)in 1991, the Centers for Disease Control
			 and Prevention recognized that 10 micrograms per deciliter of lead in blood
			 should prompt public health actions, but that harmful impacts may occur at
			 blood lead levels below 10 micrograms per deciliter;
			(6)the Environmental Protection Agency
			 (including the Children’s Health Protection Advisory Committee of the
			 Environmental Protection Agency) and other Federal entities recognize that
			 scientific studies since 1991 have strengthened the evidence that blood lead
			 levels below 10 micrograms per deciliter, particularly in children, can harm
			 human health;
			(7)the Administrator recognizes that recent
			 studies have demonstrated that some reductions in cognitive function can occur
			 at the initial and lowest levels of lead exposure, though additional harm can
			 occur with continued exposure to lead;
			(8)according to the Administrator,
			 approximately 310,000 children in the United States between the ages of 1 and 5
			 years have blood-lead levels greater than 10 micrograms per deciliter;
			(9)the Administrator has determined that
			 lead-based paint can pose a health threat through various types of exposure,
			 including through indoor dust and paint chips following renovation
			 activities;
			(10)in 1992, Congress passed Public Law 102–550
			 (106 Stat. 3672), title X of which is cited as the Residential Lead-Based Paint
			 Hazard Reduction Act of 1992 (42 U.S.C. 4851 et seq.);
			(11)section 1021(a) of the Residential
			 Lead-Based Paint Hazard Reduction Act of 1992 amended the Toxic Substances
			 Control Act (15 U.S.C. 2601 et seq.) by adding a title IV to that Act relating
			 to lead exposure reduction (106 Stat. 3912);
			(12)title IV of the Toxic Substances Control
			 Act (15 U.S.C. 2681 et seq.) required the Administrator to undertake a number
			 of actions to protect individuals, including pregnant women and children, from
			 dangerous lead exposures, including by requiring the Administrator—
				(A)by not later than April 28, 1994, to
			 promulgate regulations identifying lead-based paint hazard standards for use in
			 determining standards and regulations for reducing the risk of exposure to
			 those hazards;
				(B)by not later than April 28, 1995, to
			 conduct and publish a study on the extent to which persons engaged in various
			 types of renovation and remodeling activities in target housing, public
			 buildings constructed before 1978, and commercial buildings are exposed to lead
			 in the conduct of the activities, or disturb lead and create a lead-based paint
			 hazard, on a regular or occasional basis; and
				(C)by not later than October 28, 1996, to
			 revise the regulations that apply to renovation and remolding activities in
			 target housing, public buildings constructed before 1978, and commercial
			 buildings that create lead-based paint hazards;
				(13)on January 5, 2001, the Administrator
			 promulgated the lead-based paint hazard regulations required under section 403
			 of the Toxic Substances Control Act (15 U.S.C. 2683), which identified
			 dangerous levels of lead dust on floors at 40 micrograms per square foot or
			 greater and for window sills at 250 micrograms per square foot or
			 greater;
			(14)in promulgating the regulations, the
			 Administrator stated that the standards [were] based on the best science
			 available to the Agency. The Environmental Protection Agency recognizes,
			 however, that the science is constantly developing… If new data become
			 available (e.g., empirical data showing that very small amounts of deteriorated
			 paint pose a serious health risk or data showing that hazard control activities
			 are more effective at reducing long-term dust-lead levels than assumed by the
			 Environmental Protection Agency), the Agency will consider changing the
			 standards to reflect these data.;
			(15)on January 23, 2007, the Administrator
			 issued a draft final dust study examining renovation and remodeling activities
			 and lead-contaminated dust hazards;
			(16)on August 30, 2007, the Clean Air Science
			 Advisory Committee of the Environmental Protection Agency—
				(A)reviewed the study on renovation and
			 remodeling activities and lead-contaminated dust hazards and the approach of
			 the Environmental Protection Agency to characterizing lead-contaminated dust
			 levels after renovation and remodeling activities; and
				(B)concluded that—
					(i)[s]tandards need to be strengthened
			 in view of recent epidemiological data indicating that children are more
			 susceptible to effects from lead than was previously thought.;
					(ii)[t]he lead dust loading values of 40
			 μg/ft2 for floors and 250
			 μg/ft2 for window sills are presented as adequately
			 protective of children against lead poisoning, i.e., to guard against blood
			 lead levels of greater than 10 (>10) µg/dL. However, the Panel notes that
			 these residual surface contamination standards are obsolete on the basis of
			 recent epidemiology findings that indicate that adverse health effects are
			 found in children with blood lead levels less than five (<5)
			 µg/dL…).;
					(iii)[t]he cleaning procedures employed
			 are inadequate, such that post-cleaning lead levels do not even meet the
			 existing Environmental Protection Agency standards. Moreover, the qualitative
			 and simplistic method used to verify the effectiveness of these cleaning
			 procedures, i.e., the white cloth verification tests, does not
			 yield consistently reliable results, leading to an inaccurate assessment of
			 cleaning efficiency after repair and renovation activities.; and
					(iv)[t]he Panel strongly feels that it
			 is imprudent to substitute a simplistic and qualitative white cloth test for
			 highly specific, analytical measures of lead in house dust.;
					(17)on March 31, 2008, the Administrator issued
			 final lead-based paint renovation, repair, and painting regulations that are
			 based on—
				(A)cleaning practices that—
					(i)the scientific advisors of the
			 Administrator have criticized as inadequate; and
					(ii)are based on the goal of meeting the lead
			 dust loading values of 40 micrograms per square foot for floors and 250
			 micrograms per square foot for window sills, which those scientific advisors
			 have called obsolete based on studies demonstrating that the
			 values may be inadequately protective of children’s health; and
					(B)the white cloth method to
			 verify the effectiveness of cleaning practices, which the scientific advisors
			 of the Administrator have called inaccurate and
			 simplistic; and
				(18)the revised lead-based paint renovation,
			 repair, and painting rule of the Environmental Protection Agency fails—
				(A)to use the best available science on the
			 adverse impacts of lead on children’s health;
				(B)to adequately protect the health of
			 pregnant women and children from lead poisoning; and
				(C)to contain enforceable methods of verifying
			 that lead levels in homes and other facilities are safe following lead-based
			 paint renovation, repair, and painting activities.
				3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
			(2)Best available scienceThe term best available
			 science includes, with respect the establishment of standards for the
			 protection of individuals from exposure to lead, studies on the health effects
			 of lead completed since the Environmental Protection Agency last updated the
			 lead-based paint hazard standard under section 403 of the Toxic Substances
			 Control Act (15 U.S.C. 2683), including especially recent epidemiological
			 studies, demonstrating that lead levels below 10 micrograms per deciliter of
			 blood pose a threat to children’s health.
			4.Protection of pregnant women and
			 children
			(a)Best available science
				(1)Final regulationsNot later than April 30, 2009, the
			 Administrator shall use the best available science—
					(A)to promulgate a final rule revising the
			 lead-based paint hazard standard of the Environmental Protection Agency
			 promulgated under section 403 of the Toxic Substances Control Act (15 U.S.C.
			 2683) to a more protective level that safeguards the health of pregnant women
			 and children; and
					(B)to require the use of a lead dust cleaning
			 clearance methodology that ensures lead dust levels meet the standard revised
			 under subparagraph (A).
					(2)Peer review of analysesThe Administrator shall ensure that the
			 Clean Air Science Advisory Committee of the Environmental Protection Agency
			 peer reviews the analyses that the Administrator uses—
					(A)to revise the lead-based paint hazard
			 standard; and
					(B)to require the use of a lead dust cleaning
			 clearance methodology.
					(b)Implement protections for pregnant women
			 and childrenNot later than
			 April 22, 2010, the Administrator shall integrate into the revised rules of the
			 Environmental Protection Agency on renovation and remolding activities that
			 create lead-based paint hazards—
				(1)the lead-based paint hazard standard
			 revised under subsection (a)(1)(A); and
				(2)the lead dust cleaning clearance
			 methodology required under subsection (a)(1)(B).
				(c)Periodic revaluationThe Administrator shall review and
			 reevaluate the health protectiveness of the rule promulgated under subsection
			 (a)(1)(A), for the sole purpose of determining whether to increase protections
			 for the health of pregnant women and children, with the review and reevaluation
			 occurring—
				(1)at least once every 5 years; or
				(2)more frequently, as necessary, if
			 significant scientific findings indicate that the standard described in
			 subsection (a)(1)(A) should be revised to increase protections for the health
			 of pregnant women and children.
				5.Regulations relating to lead-based paint
			 hazards, lead-contaminated dust, and lead-contaminated soil
			(a)DefinitionsIn this section:
				(1)Final ruleThe term final rule means the
			 final rule promulgated by the Administrator entitled Lead; Renovation,
			 Repair, and Painting Program (73 Fed. Reg. 21692 (April 22,
			 2008)).
				(2)Independent clearanceThe term independent clearance
			 means clearance of a renovation performed by a certified assessor or certified
			 sampling technician who was not an individual performing the renovation.
				(b)Renovation and remodeling
			 regulationsNot later than 90
			 days after the date of enactment of this Act, the Administrator shall update
			 the final rule to include requirements that—
				(1)independent clearance shall be performed by
			 a certified risk assessor or certified sampling technician to ensure compliance
			 with lead hazard standards relating to lead, lead dust, and lead-based paint in
			 effect as of the date of enactment of this Act, such that—
					(A)ongoing, periodic random sampling shall be
			 permitted so long as a sufficient number of samples are selected to provide a
			 95-percent level of confidence that none of the renovations completed by a
			 certified renovation firm would result in levels that exceed the standards, as
			 determined by the Administrator; and
					(B)if random sampling indicates that a group
			 of particular renovations results in a level that exceeds the standards, until
			 such time as the Administrator determines that the renovations of the
			 individual or entity achieve the level of confidence described in subparagraph
			 (A), the individual or entity that completed the renovations shall be
			 responsible for providing for independent clearance of—
						(i)each subsequent renovation completed by the
			 individual or entity; and
						(ii)each unit renovated during the period
			 beginning on the date of the most recent clear inspection and ending on the
			 date of failure of clearance, including offering to perform recleaning on any
			 unit that exceeds standards;
						(2)a written renovation completion report
			 shall be provided to both owners and occupants of a covered property describing
			 all the actions that were performed to reduce lead hazards during the work and
			 the results of all tests performed as part of efforts to ensure compliance with
			 the final rule and other applicable regulations;
				(3)work practices used shall be at least as
			 protective as those of the Department of Housing and Urban Development
			 described in 35.1350 of title 24, Code of Federal Regulations (or successor
			 regulations); and
				(4)an individual who has completed a
			 lead-based paint training and certification program shall be present at all
			 times that work is undertaken at a work site.
				(c)Training opportunities
				(1)Grant program to expand training
			 opportunities
					(A)EstablishmentThe Administrator shall establish a grant
			 program to expand training opportunities relating to lead-based paint that are
			 available at the State and tribal level.
					(B)Use of fundsFunds provided through grants under the
			 program established under subparagraph (A)—
						(i)shall be used by a recipient to provide
			 no-cost, culturally and linguistically appropriate lead-based paint training
			 and certification opportunities, giving priority to those opportunities
			 established and carried out in partnership with nongovernmental organizations,
			 for low-income workers, in order to ensure the presence, at all times that work
			 is undertaken at a work site, of an individual who has completed a lead-based
			 paint training and certification program; and
						(ii)may be used by a recipient—
							(I)to expand new and supplemental training
			 opportunities to increase the number of individuals who have completed
			 lead-based paint training and certification programs that are in compliance
			 with updates to the final rule required under subsection (b);
							(II)to maintain, improve, or develop
			 infrastructure and oversight to ensure that—
								(aa)individuals engaged in renovation
			 activities are properly trained;
								(bb)lead-based paint training programs are
			 accredited;
								(cc)contractors and firms engaged in renovation
			 activities are certified; and
								(dd)renovation activities are carried out in
			 accordance with the final rule (including updates to that final rule required
			 under subsection (b)) and other applicable regulations;
								(III)to provide for training of sampling
			 technicians and enforcement personnel in compliance and lead dust sampling
			 techniques;
							(IV)to implement lead-based paint compliance
			 assistance programs; and
							(V)to engage in education and outreach
			 activities regarding the final rule.
							(C)Treatment of fundsThe program established under subparagraph
			 (A), and funds provided through grants under that program, shall supplement,
			 and not supplant, lead-based paint training programs and grants available as of
			 the date of enactment of this Act.
					(D)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this paragraph $7,000,000 for the
			 period of fiscal years 2009 through 2012.
					(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Administrator, in collaboration with the Secretary
			 of Housing and Urban Development, shall prepare, publish, and submit to the
			 appropriate committees of Congress a report that—
					(A)analyzes the impact of the final rule on
			 preventing lead poisoning;
					(B)analyzes training opportunities for
			 contractors and renovators; and
					(C)makes recommendations for expansion and
			 coordination of that training in a manner that, to the maximum extent
			 practicable—
						(i)maximizes coordination between the
			 Department of Housing and Urban Development and the Environmental Protection
			 Agency to ensure standard training and curriculum development;
						(ii)ensures that contractors, renovators,
			 owners, occupants, and State, tribal, and local governments are aware of
			 training and certification activities provided through the Department of
			 Housing and Urban Development and the Environmental Protection Agency;
						(iii)expands the number of individuals who have
			 completed lead-based paint training and certification programs so as to ensure
			 that such an individual is available to be present at a work site at all times
			 that work is undertaken during renovations; and
						(iv)expands the number of individuals who have
			 completed sampling technician training.
						6.No effect on other effective
			 datesExcept as provided in
			 section 5, nothing in this Act or any amendment made by this Act modifies or
			 otherwise affects any effective date described in the final rule (as defined in
			 section 5(a)).
		
	
		September 26 (legislative day, September 17),
		  2008
		Read twice and placed on the calendar
	
